Citation Nr: 9926474	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  90-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had two periods of active service from October 
1982 to March 1983, and May 1985 to March 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The RO granted entitlement to service connection for a right 
knee disorder by rating decision dated in May 1989 and 
assigned a 10 percent evaluation, effective from March 23, 
1988.  The veteran disagreed with the rating and the RO 
subsequently increased the evaluation to 20 percent by rating 
decision dated in July 1991 effective from February 23, 1991. 
The Board remanded this case for further development in March 
1996.  Subsequently, in October 1996, the RO granted an 
effective date for the 20 percent rating for the veteran's 
right knee disorder back to March 23, 1988, the date of the 
claim. 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

In Addition, in view of the guidance of the Court in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), it is noted 
that the RO assigned the 20 percent rating effective to the 
date of the original claim, based on a review of all the 
pertinent evidence on file. The RO had, based on that review, 
concluded that a rating in excess of 20 percent was not in 
order. The Board notes therefore that the issue presented is 
whether a current increased rating is in order.  As the RO in 
the October 1996 rating essentially concluded that the 20 
percent rating granted effective to the date of the original 
claim, is the appropriate current rating, the issue of the 
rating for the entire time period is for consideration.  As 
such, the Board can continue with its review without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board's decision is limited to the issue developed for 
appellate review.  A review of the record, indicates that the 
veteran may be attempting to raise a secondary claim of 
service connection for a left knee disorder.  If so, such 
claim for a secondary left knee disorder should be filed with 
specificity at the RO.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed by this decision 
has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
subjective complaints of pain, and giving way of the right 
knee.  

3.  Current objective findings of the right knee disorder 
include moderate instability.  The range of motion (ROM) is 
limited to 130 to 135 degrees of flexion, with 0 extension.. 
There is lateral instability due to internal derangement, 
with pain on weight bearing.  X-rays reveal no evidence of 
recent fractures, bony displacement, or abnormalities, and 
the joint spaces appear intact. 

4.  Arthritis of the knee has been suggested by some medical 
evidence, but not confirmed on the most recent evidence; 
service connection for arthritis has not been established.

5.  The service connected right knee disability does not 
present such an unusual picture as to render the application 
of the regular schedular provisions impractical.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right knee disorder have not been met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DC) 5257, 5260, 5261 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation (See 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, this rule does not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for the disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). All pertinent evidence in 
the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1998).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, traumatic arthritis is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, DCs 
5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which his shown related to the service 
connected disorder.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

Review of the service medical record reveals that the veteran 
injured his right knee in a basketball injury in February 
1986, sustaining a traumatic effusion with a valgus stress 
injury.  The diagnosis was an anterior lateral rotary 
instability.  He was begun on a rehabilitation program and 
issued a Lennox-Hill derotation brace.  An arthroscopy in 
June 1986, noted significant chondromalacia with fibrillation 
of the patellar surface; intersubstance anterior cruciate 
tear; and a lateral meniscus tear which was partially 
excised.  

In October 1987, a service medical review board found the 
veteran unable to function in his MOS. A permanent profile 
was assigned, and a second arthroscopy was scheduled to 
excise more of the lateral meniscus. The board recommended 
his medical separation from service.  

A subsequent physical evaluation board in December 1987 found 
him 30 percent disabled due to anterior lateral rotary 
instability, right knee; chondromalacia patella; and status 
post (SP) lateral meniscectomy, severe.  He was separated 
with a 30 percent disability.

In a VA examination in June 1988, the veteran complained of 
pain and swelling.  He reported twisting the right knee 
playing basketball in 1986, and being told that he tore his 
ligaments and cartilage.  He was placed in a plaster cast for 
2 months, and given a brace and crutches.  Surgery was 
performed on the knee in 1987.  Since then, the knee slips 
out of place, and he loses his balance.

The examiner noted arthroscopic surgery of the right knee. 
The veteran wore a Lennox-Hill brace, and perceptively 
limped.  He used no other aides to ambulate.  He refused to 
fully extend the right knee saying that it was uncomfortable 
to do so.  He could bend over and reach within 4 inches of 
the floor, or, deep knee bend to an included angle of 120 
degrees on the right knee, without difficulty.  He could 
heel-toe walk quiet well. There was surprisingly little to 
note about the knees themselves.  Drawer signs were 
essentially negative with only a slight pulling forward on 
the right knee, and slight hyperextension of 3 degrees on the 
right.  This was suggestive of some posterior cruciate 
ligament injury.  There was some subpatellar crepitance on 
the right, suggesting chondromalacia.  Otherwise, ROM of the 
right was the same as the left knee.  No clear-cut 
instability was demonstrated.  McMurray tests were negative.  
There was a slight atrophy of the right thigh.  Actual 
measurements were 22 3/4 inches on the right and 23 3/4 inches on 
the left thigh.  Above the knee it was 14 1/2 inches on the 
right and 15 inches on the left.  The calf measured 13 7/8 as 
against 14 inches on the left, representing some mild disuse 
and atrophy. There was no appreciable strength loss; warmth; 
erythema; or acute joint process in either knee.  The 
diagnoses was history of traumatic injury to the right knee, 
with internal derangement; mild hyperextension; mild anterior 
drawer sign; and, subpatellar crepitance indicating 
chondromalacia patella, periodically symptomatic.  X-rays of 
the knees were negative for joint pathology and the joint 
spaces were normal, bilaterally.

VA medical records indicate that in September 1988, the 
veteran was examined prior to an arthroscopy.  The right knee 
was non-tender with no effusion. ROM was flexion to 135 
degrees without varus/valgus instability, or sag signs. There 
was positive locking at 70 to 80 degrees; anterior draw 
greater than 1 cm. with internal rotation; no neutral and 
external rotation; and positive pivot shift.  He underwent 
the arthroscopy and anterior cruciate ligament reconstruction 
of the right knee

A May 1989 rating decision granted service connection for a 
right knee disability, described as SP right lateral 
meniscectomy with chondromalacia, and assigned a 10 percent 
evaluation effective from March 23, 1988, the day after 
separation from service.  

VA clinical records in 1988 revealed preparations for knee 
surgery that year.  An x-ray of the right knee in August 1990 
revealed no evidence of fracture deformity on the right knee.

In a VA examination in February 1991, the examiner noted 
slight effusion of the right knee, and a 2+ Lachman sign.  
There was a trace pivot shift, and 1+ lateral collateral 
laxity.  X-rays noted medial joint narrowing.  The impression 
was chronic ACL deficient right knee, and early joint space 
narrowing.

In a July 1991 rating decision, service connection for the 
right knee disability was increased from 10 percent to 100 
percent from September 8, 1988 to November 1, 1988 following 
convalescence, under Para. 30, from an arthroscopy.  
Afterwards the rating reverted to the 10 percent rating.  
Effective on February 23, 1991, the rating was increased to 
20 percent disabling.

A VA x-ray of August 1994 revealed findings of a small benign 
bone cyst in the distal femur.  This had been noted in other 
films and was said to be unchanged since August 1990.  There 
were also findings consistent with mild to moderate 
degenerative changes of the right knee.  Later in 1984, 
during a hospitalization for other pathology, arthritis of 
the knee was noted, although there were no x-rays of the knee 
taken, and there was no treatment of the knee.

The Board remanded this claim in March 1996 for additional 
development, including a VA examination.  

In a VA examination in June 1996, the veteran complained of 
right knee pain, and giving way of the knee.  The examiner 
noted no swelling, or deformity.  There was a positive 
Lachman's test.  ROM of the knees was flexion to 135 degrees, 
bilaterally; and extension to 0 degrees.  X-rays were 
negative according to the examiner. The diagnosis was ACL 
tear of the right knee.

Also on file is a June 1996 x-ray report.  The x-ray of the 
appellant's knee was interpreted as showing no evidence of 
recent fracture or bony displacement.  The joint space 
appeared intact.  The bony structures were said to be normal.  
The impression was of no significant bony abnormality of the 
right knee noted.

By a rating decision in October 1996, the RO granted an 
earlier effective date for the 20 percent disability rating 
to March 23, 1988, the date of the claim.  

In a VA examination in June 1997, the examiner noted 
instability of the right knee, due to internal derangement.  
The veteran walked with a limp on the right, and was unable 
to squat or stand on each leg due to pain. ROM of the right 
knee was full extension without pain, and, flexion to 130 
degrees, compared to 140 degrees in the left knee.  The 
veteran noted that he had left knee pain, because he favored 
his right knee. He reported being informed that he had 
arthritis, and might need his knees replaced.  The pertinent 
diagnoses were internal derangement of the right knee with 
post arthroscopy residual and left knee joint pain due to 
arthritic changes.

The RO has rated the veteran's right knee disorder, under the 
VA's schedule for rating disabilities, DC 5257, Knee, other 
impairment of, including recurrent subluxation or lateral 
instability.  The right knee disorder may also be rated under 
DC 5260, Leg, limitation of flexion; and DC 5260, Leg, 
limitation of extension; as follows;

Under DC 5257, Knee, other impairment of, 
including recurrent subluxation or lateral instability.

Severe impairment warrants a 30 percent disability rating, 
and is the highest rating under this schedular provision.  

Moderate impairment warrants a 20 percent disability rating.

Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257.


Under DC 5260, Leg, limitation of flexion

Flexion limited to 15° warrants a 30 percent rating; to 30° 
warrants a 20 percent rating; to 45° warrants a 10 percent 
rating; and to 60° warrants a noncompensable rating.

Under DC 5261, Leg, limitation of extension; 

Extension limited to 45° warrants a 50 percent rating; to 30° 
warrants a 40 percent rating; to 20° warrants a 30 percent 
rating; to 15° warrants a 20 percent rating to 10° warrants a 
10 percent rating, and to 15° warrants a noncompensable 
rating.  

It is the determination of the Board that an increased rating 
for the right knee pathology is not warranted in this case.  
There is some instability shown, but it is not more than 
moderate in degree.  Recent examinations have not shown 
findings of swelling or effusion.  There is some slight 
limitation of motion, but it is not to a compensable degree.  
It is not shown that the appellant constantly wears a brace 
for stability of the knee.  Thus, more than moderate 
instability has not been shown.

There is no evidence of ankylosis of the knee, thus a higher 
rating under that code is not in order.  The Board has also 
considered whether a separate rating for arthritis is in 
order.  It is concluded that such separate rating is not 
warranted.  First, it is not conclusively demonstrated that 
the appellant has arthritis in the right knee.  There is some 
x-ray evidence of arthritis in 1994.  X-rays before, and more 
significantly after, however, including two in 1996, are 
negative for arthritis.  While arthritis was noted on the 
most recent examination, as the basis for pain, it appears 
this is based on the history provided by the appellant as no 
x-rays were taken, nor is it indicated that any x-rays were 
reviewed by the examiner.  Second, even if arthritis is 
present, it is not shown to be service connected by any of 
the adjudication on file.

As noted, the veteran does not have ankylosis of the right 
knee, or tibia, and fibula impairment, with non-union or mal-
union; and accordingly, an increased evaluation under DC 
5252, Knee, ankylosis of; or, DC 5267, Tibia and fibula, 
impairment of: is not applicable.

The Board concludes that the evidence does not suggest any 
significant increase in the appellant's symptomatology from 
the date of the initial claim in March 1988 to the date of 
the VA examination in June 1997 to support a "staged 
rating" for the period prior to the VA examination.  As the 
Board concurs with the 20 percent rating assigned by the RO 
for the appellant's right knee disorder as demonstrated by 
the June 1997 VA examination, such 20 percent rating is 
warranted from the date of the veteran's claim in March 1988. 

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected right knee 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization, as to render the regular 
schedular standards impractical. 38 C.F.R. 3.321(b)(1).  
While the veteran has a moderate right knee disability which 
may prevent him from engaging in some forms of employment, 
the knee disorder is not so severe as to require an extra 
schedular rating.  Evidence suggests that there are other 
unrelated disabilities which may prevent the veteran from 
retaining gainful employment.  It is not shown that his 
disability is otherwise so unusual to warrant an 
extraschedular rating.  Since the preponderance of the 
evidence is against allowance of this appeal, the benefit-of- 
the-doubt doctrine is inapplicable. 38 U.S.C.A. 5107(b) (West 
1991 & Supp. 1999).

In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the instability of the right knee is properly rated 
at 20 percent disabling under DC 5257.  



ORDER

Entitlement to an increased rating for a right knee disorder, 
manifested by instability, currently rated as 20 percent 
disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

